DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments related to the Stickley reference not teaching the removable second coupling portion, however Stickley is not being used to teach the removable second coupling portion. As set forth below, Blyakher is used to modify the second coupling portion of Stickley to be removable. Thus the arguments are not found persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-14, and 18-19 is/a re rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Blyakher (US Patent 8782832) further in view of Nool (US Patent Application Publication 20140007408).
Regarding claim 1, Stickley teaches a holding device, comprising: an accessory rail (Figure 4; 52): and a first portion of a coupling (Figure 4; clamp 10); wherein the accessory rail is configured as an attachment interface for temporary attachment of medical equipment at a removably attachable to the patient support. Blyakher teaches wherein the second portion is configured to be removably attachable to the patient support (Figure 1; 111a and 111b (see removable screws or similar fastener at the end of 111) and Column 3; lines 13-37). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Blyakher in order to create an even more secure connection between the clampand table and allow for the rail to be easily replaced, and to allow retrofitting to an existing patient table (See Blyakher Column 3; lines 30-37). Nool teaches wherein the moveable connection is configured to provide the horizontal sliding movement of the accessory rail with attached medical equipment while maintaining an energy or data connection to the attached medical equipment (Figure 1; 100 shows a cable on the medical equipment held at 100, and see also Abstract “a PIM holder for attaching a PIM device having a cable toa railin a medical 
 Regarding claim 2, Stickley does not specifically teach the attached medical equipment comprises at least one device from the group consisting of monitor units, X-ray imaging units, ultrasound units, patient monitoring units and interventional tool operating units. Nool teaches the attached medical equipment comprises at least one device from the group consisting of monitor units, X-ray imaging units, ultrasound units, patient monitoring units (Abstract “A PIM holder for attaching a PIM device having a cable) and interventional tool operating units. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the accessory rail of Stickley to be use to mount a PIM device in order to administer EKG monitoring to users. 
Regarding claim 4, Stickley teaches the first portion of the coupling is configured to provide, in interaction with the second portion of the coupling, a fixation (Figure 4; 48) for temporary fixing of the accessory rail in relation to the patient support. 
 Regarding claim 5, Stickley does not teachthe second portion of the coupling isa mounting rail configured to be attached to the patient support; and wherein the accessory rail is shiftable at least partly outside a range of the mounting rail to enlarge a range of mounted medical equipment. Easterling teachesthe second portion of the coupling is a mounting rail (Figure 1; 20) configured to be attached to the patient support; and wherein the accessory rail is 
Regarding claim6, Stickley does not teachthe first and/or second portion of the coupling comprises a rail. Easterling teaches the first and/or second portion of the coupling comprises a rail (Figure 1; 20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second portion of the coupling of Stickley to include a rail as in Easterling in order to create aneven more secure connection between the clampand table. 
Regarding claim 8, Stickley teaches the accessory rail (Figure 4; 52) is configured with a first cross-section or profile in order to provide a first type of coupling interface for mounting of medical equipment; and the first portion of the coupling provides a second type of coupling interface to be mounted to a second cross-section or profile (Figure 4; the profile of 56 is a second profile); and wherein the holding device serves as an adapter between the first and the second type of coupling interface. 
 Regarding claim 9, Stickley teaches a system for holding equipment at a patient support, the system comprising: a patient support (Figure 4; 14); and a holding device according to claim 1 (See Figure 4): wherein the holding device is removably attached to the patient support; wherein medical equipment is attachable tothe accessory rail (Column 3; lines 52-55): and wherein, in relation to the patient support, the accessory rail is movable in a horizontal sliding movement direction (See Column 4; lines 12-21). 
Regarding claim 10, Stickley teaches medical equipment (Column 3; lines 52-55); wherein the medical equipment is removably attached to the accessory rail of the holding device. Stickley does not specifically teach wherein the medical equipment comprises at least one of the group of: monitor units, X-ray imaging units, ultrasound units, patient monitor and interventional tool operating units. Nool teaches wherein the medical equipment comprises at least one of the group of: monitor units, X-ray imaging units, ultrasound units, patient monitor (Abstract “A PIM holder for attaching a PIM device having a cable) and interventional tool operating units. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the accessory rail of Stickley to be used to mount a PIM device in order to administer EKG monitoring to users. 
Regarding claim 11, Stickley teaches an arrangement of the medical equipment is provided on the accessory railin a mounted configuration (Column 3; lines 52-55); and wherein the arrangement of the medical equipment is movable in a horizontal sliding movement and/or detachable from the patient support while maintaining the mounted configuration on the accessory rail (See Column 4; lines 12-21). 
Regarding claim 12, Stickley teaches at least one further accessory rail is provided that is connected to a further first portion of the coupling (Figure 1; 52, right and left); wherein the further accessory rail is adapted to be equipped with a second arrangement of the medical equipment provided on the accessory rail ina second mounted configuration (Column 3; lines 52-55). 
Regarding claim 13, Stickley teaches a method for removably providing medical equipment at a patient support, comprising: a) providing an accessory rail (Figure 4; 52) that is rigidly connected toa first portion (Figure 4; clamp at 22) of acoupling of a holding device; wherein the accessory rail is configured as an attachment interface for temporary attachment of removably attachable to the patient support. Blyakher teaches wherein the second portion is configured to be removably attachable to the patient support (Figure 1; 111a and 111b (see removable screws or similar fastener at the end of 111) and Column 3; lines 13-37). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Blyakher in order to create an even more secure connection between the clampand table and allow for the rail to be easily replaced, and to allow retrofitting to an existing patient table (See Blyakher Column 3; lines 30-37). Nool teaches the horizontal sliding is with attached medical equipment while maintaining an energy or data connection to the attached medical equipment (Figure 1; 100 shows a cable on the medical equipment held at 100, and see also Abstract “a PIM holder for attaching a PIM device having a cabletoa railina medical environment,”, and Paragraph 48 describes sliding the PIM holder along the rail during a procedure, when the cable would be attached and remainthat way). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the horizontal sliding 
Regarding claim 14, Stickley teaches temporarily attaching medical equipment ata patient support by the attachment interface of the accessory rail (Column 3; lines 52-55); and/or fixating (Figure 4; 48) of the accessory rail for temporary fixing of the accessory rail in relationto the patient support.
Regarding claim 18, Stickley teaches wherein the first portion of the coupling is configured as a second rail corresponding to a second standard profile that is different than the first standard profile (Figure 2; 10 is a rail with a different profile than that of Blyakher’s rail). Stickley does not teach the second portion of the coupling is rigidly fixed to the patient support and is configured as a first rail corresponding to a first standard profile. Blyakher teaches the second portion of the coupling is rigidly fixed to the patient support and is configured as a first rail corresponding to a first standard profile (Figure 1; 111 is rigidly fixed to the patient support 107 via its attachment to 113 and 111 is a rail). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Blyakher in order to create an even more secure connection between the clampand table and allow for the rail to be easily replaced, and to allow retrofitting to an existing patient table (See Blyakher Column 3; lines 30-37).
Regarding claim 19, Stickley teaches wherein the first portion of the coupling is configured as a second rail corresponding to a second standard profile that is different than the first standard profile (Figure 2; 10 is a rail with a different profile than that of Blyakher’s rail). Stickley does not teach the second portion of the coupling is rigidly fixed to the patient support .
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Blyakher (US Patent 8782832) in view of Nool (US Patent Application Publication 20140007408) in view of Elias (US Patent Application Publication 20180085270). 
Regarding claim 7, Stickley does not teachthe first portion of the coupling comprises an accommodation for a rail with a profile as the accessory rail, and the second portion of the coupling comprises a rail with a profile of the accessory rail. Elias teaches the first portion of the coupling comprises anaccommodation for a rail with a profile as the accessory rail (Figure 1; 3, has the same profile as accessory rail 4a), and the second portion of the coupling comprises a rail with a profile of the accessory rail (Paragraph120-121 "a first attachment portionin the form of a female cut out 3 in the corresponding shape to a side rail of an operating table or bed, configured to engage with the side rail using aclamp" and "The attachment device 1 also includes a second attachment portion (generally indicated by arrow 4) which has a male portion 4a (with the same profile as a side rail portion) configured for attachment to"). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp and second coupling portion of Stickley to matchthe profile of the accessory rail because doing so would simply be a changein shape and a changein the shape of a prior art device is a design 
Regarding claim 15, Stickley does not specifically teach e) substituting the accessory rail with a further accessory rail. Elias teaches e) substituting the accessory rail with a further accessory rail (Figure 1 shows 3, which attachesto a first accessory rail, substituted with 4a, another accessory rail, see also Paragraph 120-121 "a first attachment portion in the form of a female cut out 3 inthe corresponding shape to a side rail of an operating table or bed, configured to engage with the side rail using aclamp" and "The attachment device 1 also includes a second attachment portion (generally indicated by arrow 4) which has a male portion 4a (with the same profile as a side rail portion) configured for attachment to"). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the clamp and second coupling portion of Stickley to matchthe profile of the accessory rail because doing so would simply be a changein shape and a changein the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Claims 16 and 17 is/a re rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Blyakher (US Patent 8782832) further in view of Nool (US Patent Application Publication 20140007408) further in view of Allen (US Patent 5287575). 
Regarding claim 16, Stickley does not teach wherein the accessory rail provides an attachment length of at least a half of a patient table's length. Allen teaches wherein the accessory rail provides an attachment length of at least a half of a patient table's length (Figure 1; 8). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the accessory rail of Stickley to be longer because a change in the size of a prior art 
Regarding claim17, Stickley does not teach wherein the accessory rail provides an attachment length of at least a half of a patient table's length. Allen teaches wherein the accessory rail provides an attachment length of at least a half of a patient table's length (Figure 1; 8). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the accessory rail of Stickley to be longer because a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673